Citation Nr: 1040705	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-32 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that the Veteran's claim for 
entitlement to service connection for tinnitus is granted herein.  
As such, any deficiency with regard to VCAA for this issue is 
harmless and non-prejudicial.  





II.  Service Connection

In this case, the Veteran claims that he suffers from tinnitus as 
a result of exposure to acoustic trauma during his period of 
active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with tinnitus.  See VA examination report, June 2007.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of tinnitus.  
There is no diagnosis of hearing loss, or complaints of reduced 
hearing capacity, within his service treatment records.  Service 
personnel records indicate that the Veteran operated a bulldozer 
(see Report, August 14, 1967).  

On separation in June 1969, the Veteran checked "No" to 
"hearing loss," though he checked "yes" to  "ear, nose, or 
throat trouble."  

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in June 2007.  
The examiner noted a review of the claims file.  The Veteran 
reported military noise exposure consisting of heavy machinery 
operation, as well as exposure to mortar fire, with and without 
hearing protection.  The examiner opined that the Veteran's 
tinnitus was less likely than not related to the Veteran's period 
of active duty.  In support of this opinion, the examiner noted 
that the Veteran's separation audiogram documented normal 
hearing, with no mention of tinnitus, and that delayed onset of 
hearing loss does not exist.  See VA examination report, June 
2007.

In April 2008, the Veteran's private provider authored a report 
in which he noted that, by history, the Veteran's tinnitus and 
hearing loss began while in the military as a heavy equipment 
operator.  It was further noted that, since leaving service, the 
Veteran continued work as a heavy equipment operator.  
Audiometric examination yielded mild to moderate sensorineural 
hearing loss, bilaterally, which was symmetrical.  The examiner 
opined that the Veteran's diagnoses were most likely due, in 
part, to his exposure to nose while in the military, as well as 
exposure to noise post-service.  See Report, April 15, 2008.

During the Veteran's June 2010 Board hearing, the Veteran's 
representative noted that in-service noise exposure had been 
conceded by the RO.  See Transcript, p. 2.  The Veteran testified 
that he suffered from hearing loss and tinnitus during his period 
of active duty in Vietnam, and that he reported to field medics 
on several occasions.  He further stated that tinnitus would keep 
him up at night.  See Transcript, p. 3.  The Veteran also 
testified that he has experienced hearing loss and tinnitus, 
continuously, since separation.  He noted that he even sought 
treatment as early as 1974 for both disorders.  See Transcript, 
p. 5.

As to the Veteran's assertions that his tinnitus is causally-
related to his period of active service, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held that 
lay evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, the Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  See Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) (a non-precedential decision may be 
cited for any persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service noise exposure 
and ringing in the ears.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Furthermore, the Veteran can attest to 
increased ringing in the ears over time.  Therefore, as a lay 
person, although he has not been shown to be capable of making 
medical conclusions with regard to the etiology of any currently-
diagnosed hearing loss, he is competent to report the onset of 
tinnitus.  However, the Veteran has not been shown to be 
competent to establish an etiological nexus between any current 
disability and his exposure to noise during his period of active 
duty.

With regard to the Veteran's tinnitus claim, the Board has 
determined that the Veteran is competent to report the onset of 
his disorder.  The Veteran's reports that he has experienced 
tinnitus at the time of active duty, to the point where it would 
keep him up at night, and that he experienced these symptoms 
since separation from service, may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau; see also Buchanan.  
Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking. It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not the Veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

Further, although lay persons are not competent to opine as to 
medical etiology or render medical opinions, symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Barr v. Nicholson; see also Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997); see Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is also supporting medical evidence 
establishing a nexus between the Veteran's complaints of 
continuous symptoms and his current tinnitus diagnosis.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be 
medical evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent).  While the VA examiner 
found that the Veteran's tinnitus was not likely related to his 
military service, as noted, lay evidence may serve as such a 
nexus when a lay person's observation is competent.  Therefore, 
although the recent January 2007 VA examiner did not relate the 
Veteran's tinnitus to his in-service acoustic trauma, based on 
the Veteran's recent assertions, the April 2008 private report, 
as well as the inherently subjective nature of tinnitus 
symptomatology and his conceded exposure to acoustic trauma in 
service, the Board finds that at the very least, there exists an 
approximate balance of evidence for and against the Veteran's 
tinnitus claim.  

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in 
the Veteran's favor, the Board concludes that a grant of service 
connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In this case, the Veteran claims that he suffers from hearing 
loss due to the presence of acoustic trauma during his period of 
active duty.  Although the Board regrets any further delay in 
adjudicating the Veteran's claim, pursuant to the duty to assist, 
his claim for entitlement to service connection for hearing loss 
must be remanded for further development.  

As noted above, the Court held that, in order to prevail on the 
issue of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson.

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2009).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Service treatment records include a September 1966 enlistment 
examination.  At that time, an audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
0(10)
0(5)
LEFT
5(20)
5(15)
0(10)
0(10)
0(5)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization - American 
National Standards Institute ("ISO- ANSI").  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures on the 
right in each column in parentheses. 

On separation in June 1969, the Veteran checked "No" to 
"hearing loss," though he checked "yes" to  "ear, nose, or 
throat trouble."  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

See VA Standards Form 88 and 89, June 27, 1969.

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in June 2007.  
The examiner noted a review of the claims file.  The Veteran 
reported military noise exposure consisting of heavy machinery 
operation, as well as exposure to mortar fire, with and without 
hearing protection.  At the time of the examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
50
LEFT
15
15
15
25
50

At the time of the examination, while puretone air and bone 
conduction thresholds revealed only mild to moderate 
sensorineural hearing loss bilaterally, testing revealed that the 
Veteran's bilateral hearing loss did meet the level of disability 
under 38 C.F.R. § 3.385.  Speech recognition scores of 96 percent 
were recorded, bilaterally.  The examiner opined that the 
Veteran's bilateral hearing was less likely than not related to 
the Veteran's period of active duty.  In support of this opinion, 
the examiner noted that the Veteran's separation audiogram 
documented normal hearing, and that delayed onset of hearing loss 
does not exist.  See VA examination report, June 2007.

In April 2008, the Veteran's private provider authored a report 
in which he noted that, by history, the Veteran's hearing loss 
began while in the military as a heavy equipment operator.  It 
was further noted that, since leaving service, the Veteran 
continued work as a heavy equipment operator.  Audiometric 
examination yielded mild to moderate sensorineural hearing loss, 
bilaterally, which was symmetrical.  The examiner opined that the 
Veteran's diagnosis was most likely due, in part, to his exposure 
to nose while in the military, as well as exposure to noise post-
service.  See Report, April 15, 2008.

During the Veteran's June 2010 Board hearing, the Veteran's 
representative noted that in-service noise exposure had been 
conceded by the RO.  See Transcript, p. 2.  The Veteran testified 
that he suffered from hearing loss during his period of active 
duty in Vietnam, and that he reported to field medics on several 
occasions.  See Transcript, p. 3.  The Veteran also testified 
that he had experienced hearing loss continuously since 
separation.  He noted that he even sought treatment as early as 
1974 for this disorder.  See Transcript, p. 5.

Here, the Board affords little probative to either opinion of 
record with respect to hearing loss.  Although the VA examiner 
noted a review of the claims file, the ultimate opinion does not 
appear to be in accordance with the guidance set forth in Hensley 
v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as 
defined by 38 C.F.R. § 3.385 is not shown in service or at 
separation from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  If the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post- service findings to the injury 
in service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.  The 
examiner's rationale centered on the fact that the Veteran's 
hearing was normal at the time of separation from service.  As 
noted above, the Court's ruling in Hensley does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  Id.  As such, the June 2007 VA examination report is 
contrary to the ruling in Hensley, and therefore insufficient on 
which to base a decision.

Regarding the private opinion of April 2008, the physician failed 
to provide the results of audiometric testing, and it is unclear 
as to whether he reviewed the Veteran's service treatment record 
or the VA examination of record.  Moreover, the examiner failed 
to provide a rationale to support his opinion.  

Pursuant to the duty to assist, an additional VA opinion is 
necessary in order to determine the Veteran's complete disability 
picture, to include an assessment of bilateral hearing 
disability, and to determine whether the Veteran's current 
symptoms of hearing loss are related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  As 
this case presents certain medical questions which cannot be 
answered by the Board, an additional VA opinion must be provided.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  

Further, the Board notes that the requested VA opinion must be 
consistent with the ruling in Hensley.  As such, the examiner 
must not rely on the fact that the Veteran's hearing was 
within "normal" limits for VA purposes, or non-ratable as 
per 38 C.F.R. §3.385, at the time of separation from 
service, when forming an opinion.  If the aforementioned is 
the basis, or crux, or the examiner's rationale, the opinion 
would be inadequate on which to base a decision.  The examiner is 
directed to note the Veteran's claims of exposure to acoustic 
trauma during service, as well as the RO's concession thereof.  
See, e.g. July 2007 rating decision.  The examiner should discuss 
the presence of in-service noise exposure, as well as the 
findings of the private opinion of record, when forming an 
opinion as to the etiology of the Veteran's current diagnosis of 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a supplemental VA 
audiological opinion with regard to the 
Veteran's claim for entitlement to bilateral 
hearing loss.  That opinion should note a 
review of the Veteran's claims file.  
Objective evidence of record, to include 
audiograms and Maryland CNC speech 
recognition tests, should also be discussed.  

The examiner must provide an opinion as to 
whether the Veteran's currently-diagnosed 
bilateral hearing loss is at least as likely 
as not etiologically-related to his military 
service.  The Veteran's claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  The 
examiner should note in his or opinion 
that a review of the claims file was 
conducted, and must discuss pertinent 
evidence within the claims file, to 
include his service treatment records, 
the VA examination of record, the 
private opinion of record, the Veteran's 
report of exposure to acoustic trauma, 
and the RO's concession of in-service 
acoustic trauma.  Prior to forming an 
opinion, the examiner must be mindful 
that even if a Veteran's service 
treatment records do not contain 
evidence of bilateral hearing disability 
for VA purposes in service or at service 
separation, service connection for 
bilateral hearing loss can still be 
established if medical evidence shows 
that a current impaired hearing 
disability is actually due to incidents 
during service.  If no opinion can be 
rendered without resorting to pure 
speculation, the examiner should explain why 
this is not possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


